Citation Nr: 0610590	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  04-21 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability as secondary to a fracture of the 5th metatarsal 
of the left foot.

2.  Entitlement to an initial compensable rating prior to 
July 9, 2004, and in excess of 30 percent as of July 9, 2004, 
for the service-connected residuals of kidney stones.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to 
September 1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
During the appeal process, service connection was granted for 
residuals of kidney stones and a noncompensable rating was 
assigned, effective April 10, 1996.  The appeal continued, 
and ultimately, a 30 percent rating was assigned, effective 
July 9, 2004, in a July 2005 rating decision.  

As indicated above, the veteran has appealed the disability 
initially signed, with the grant of service connection.  
Because she appealed the initial rating as to this disorder, 
the Board must consider the applicability of staged ratings 
covering the time period in which his claim and appeal have 
been pending.  Fenderson v. West, 12 Vet. App. 119, 12-27 
(1999).  Therefore, for reasons of clarity, the issue is now 
classified as on the title page of this decision.  
Additionally, it is noted that during the course of the 
appeal, the veteran's claims folder was transferred to the RO 
in Denver, Colorado.

In January 2006, the veteran provided testimony via 
videoconference hearing before the undersigned.  A copy of 
the transcript of that hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



FINDING OF FACT

On January 12, 2006, at the videoconference  hearing, and 
prior to the promulgation of a decision in the appeal, the 
veteran withdrew the appeal of the issue of entitlement to 
service connection for bilateral knee disability as secondary 
to a fracture of the 5th metatarsal of the left foot.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue service connection for 
bilateral knee disability as secondary to a fracture of the 
5th metatarsal of the left foot.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
appellant or by her authorized representative.  38 C.F.R. § 
20.204.

In this case, the veteran withdrew her appeal of entitlement 
to service connection for bilateral knee disability as 
secondary to a fracture of the 5th metatarsal of the left 
foot, during the videoconference hearing held in January 
2006.  Thus, there remain no allegations of errors of fact or 
law for appellate consideration with respect to this issue.  
Accordingly, the Board does not have jurisdiction to review 
the appeal on this matters and it is dismissed.




ORDER

The appeal on the claim of entitlement to service connection 
for bilateral knee disability as secondary to a fracture of 
the 5th metatarsal of the left foot is dismissed.


REMAND

The evidence of record includes a VA report dated in June 
2005.  At that time the veteran reported that she was passing 
1-2 kidney stones per week.  Upon VA examination in July 
2005, a computerized tomography (CT) scan of the abdomen 
showed numerous renal stones.  

In a January 2006 statement and/or in her testimony at the 
videoconference hearing, the veteran asserted that additional 
treatment for her kidney stones was pending at the Denver, 
Colorado, VA facility, to include a CT scan.  She asserted 
that there were numerous medical records to support her claim 
that were not on file.  This included records from MacDill 
Air Force Base in Tampa, Florida, and from the VA facility in 
Pueblo, Colorado.   

As to current symptoms, the veteran testified that she passed 
four kidney stones the day before.  Within the last three 
months, she had passed approximately 25 stones.  She reported 
that she was in a great deal of pain, but would report for 
additional examination.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  
Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain any 
records that are not currently included 
in the clams file which reflect treatment 
for the veteran's kidney stones.  She 
asserts that there are medical records 
from her past which are not of record 
from the VA facility in Pueblo, Colorado, 
and from MacDill Air Force Base in Tampa, 
Florida.  Additionally, she asserts that 
there are contemporaneous treatment 
records that should be obtained from the 
VA facility in Denver, Colorado.  With 
any necessary authorization from the 
veteran, the AMC should attempt to obtain 
copies of pertinent treatment records 
that are not currently of record.  All 
efforts to obtain these records must be 
documented in the claims file.  If any 
records cannot be obtained, it should be 
so stated, and the veteran is to be 
informed of any records that could not be 
obtained.  If pertinent records are 
received, the RO should ensure that VCAA 
examination and medical opinion 
requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

2.  Then, the RO should schedule the 
veteran for an examination to assess the 
severity of her kidney stones and their 
effects.  It is imperative that the 
examiner review the pertinent medical 
records in the claims file.  All 
indicated diagnostic and laboratory 
studies should be performed.  In the 
report of the examination, the examiner 
should provide a diagnosis regarding the 
veteran's kidneys and state the 
impairment and symptomatology that can be 
attributed to that disorder.  Based upon 
the examination and a review of the 
record, the examiner should express an 
opinion regarding the 


frequency of renal function impairment, 
and/or the frequency with which the 
veteran has kidney stone formations, and 
the treatment used in the control of 
those formations (i.e., diet therapy, 
drug therapy, or invasive or non-invasive 
procedures).  Findings should be reported 
that correlate with the criteria 
contained in 38 C.F.R. § 4.115b, 
Diagnostic Codes 7508 and 7509.  The 
physician should offer a complete 
rationale for any opinions expressed.  

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to an initial compensable 
evaluation prior to July 9, 2004, and in 
excess of 30 percent from that date.  The 
readjudication should include whether 
"staged" ratings are warranted in 
accordance with Fenderson, supra.  If any 
benefit sought is not granted, the 
veteran and her representative should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 Department of Veterans Affairs


